Title: From George Washington to Brigadier General Enoch Poor, 22 February 1779
From: Washington, George
To: Poor, Enoch


Dear Sir
Head Quarters Middle Brook 22d Feby 1779

Inclosed you have a Copy of the arrangement of the New Hampshire line, but as some alterations may have since happened from Resignations and other Causes; it is sent up by the Board of War for a revisal before the Commissions are issued. Should any dispute of Rank remain, it must be determined by the Regulations established by Congress for the settlement of Rank and published in the General Orders of 24 Novemr last—Copy of which have been transmitted to the Dy Adjt Genl at Reading. Should any promotions take place by Resignation or otherwise, they are to be filled up Regimentally as high as Captains and from thence upwards in the line of the State—When the arrangement has been revised be pleased to return it to me with your remarks if any, and with any claims of Rank that may be made. Be pleased also to inform the Officers that when Commissions are once issued there will be no future admission of any claims whatever. The arrangement of Colo. Hazens Regt has not yet come to hand. I am &c.
